Citation Nr: 0610724	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for skin cancer of the 
lip and scalp.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service from November 1967 
to April 1970, according to his Form DD-214.  The Board notes 
that a separate notation in the claims file indicates that 
the NPRC lists the veteran's enlistment date as December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1. Diabetes mellitus was not exhibited in service, and there 
is no competent evidence linking diabetes mellitus to 
service. 

2. Skin cancer of the lip and scalp was not exhibited in 
service, and there is no competent evidence linking skin 
cancer of the lip and scalp to service. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005).

2. Skin cancer of the lip and scalp was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2003, as well 
as by a statement of the case and supplemental statements of 
the case issued during the course of the appeal. The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf. In essence, he has 
been informed to submit all pertinent evidence regarding his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained. The record before the Board contains 
service medical records and post-service medical records, 
including VA medical reports, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record reflects that the originating agency first 
adjudicated the veteran's claim following the provision of 
the required notice and readjudicated the claim following the 
completion of all indicated development of the record.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In light of the denial of the service connection claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will also be presumed for certain chronic 
diseases if manifest to a compensable degree within one year 
after discharge from service.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
Board notes that diabetes mellitus is one of the enumerated 
diseases under 
38 C.F.R. § 3.309; skin cancer is not.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Veterans who were physically present in Vietnam are presumed 
to have been exposed to certain herbicide agents, allowing 
service connection for certain diseases, including diabetes 
mellitus, absent evidence of such disease in service.
38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2005).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (emphasis added).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in Vietnam 
for purposes of 38 U.S.C.A. § 101(29)(A) (2005). 

The veteran's service medical records are negative for 
diagnosis or treatment of diabetes during service.  There is 
no medical evidence of record indicating that the veteran 
developed or was treated for diabetes at any time prior to 
February 2000, the date VA outpatient records indicate the 
disease was first diagnosed, a period of 30 years after 
discharge.  No evidence, including that pertinent to service, 
establishes that diabetes mellitus was incurred in service.  
Thus, there is no evidence of record to support a finding of 
direct service connection.  Furthermore, there is no evidence 
of record showing that diabetes mellitus manifested to a 
compensable degree within one year after discharge from 
service.   Therefore, a presumption of service connection 
under the one year manifestation rule is not warranted.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that his ship, the U.S.S. Bigelow 
(DD942), cruised the waters off Vietnam from February to 
March 1969.  As discussed above, such deep water service does 
not constitute service in Vietnam.  The veteran contends that 
he went ashore for liberty in Vietnam when the U.S.S. Bigelow 
put in at Danang between February and March 1969.  However, 
there are no references in the veteran's service personnel or 
medical records indicating service in Vietnam.  In response 
to an inquiry from the RO dated April 2003, the National 
Personnel Records Center responded that there is no evidence 
in the veteran's file to substantiate service in the Republic 
of Vietnam.  Furthermore, the veteran's Form DD-214 does not 
list the Vietnam Service Ribbon or Medal or other indicia of 
the Republic of Vietnam service. 

In its July 2004 SSOC, the RO cites a history of the U.S.S. 
Bigelow found on the Internet reflecting that the U.S.S. 
Bigelow's Vietnam tour ended in August 1967.  Although the 
history is not conclusive as to the ship's whereabouts during 
the period relevant to this claim, considering the absence of 
any evidence of record indicating that the veteran was 
physically in Vietnam, the Board finds that presumptive 
service connection for diabetes mellitus is not warranted.

In regard to the veteran's skin cancer claim, the record 
shows that the veteran was diagnosed with a cancerous lesion 
on his lip in January 2001; however, the veteran's service 
medical records are negative for skin cancer.  There is no 
medical evidence in the record pertaining to skin cancer 
until 2001 when VA outpatient treatment records noted that 
the veteran had skin cancer of the lip, 31 years after 
discharge from service.  A February 2003 VA outpatient 
treatment record noted that the veteran was previously told 
that his skin cancer was caused by service in Vietnam.  It 
was not indicated who told him, but the Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Thus, there is no competent 
medical evidence of record, including that pertinent to 
service, establishing that skin cancer was incurred in or 
related to service. 

Upon review of the entire claims folder, the Board finds that 
a preponderance of the evidence is against a finding of 
entitlement to service connection for both diabetes mellitus 
and skin cancer of the lip and scalp.  Therefore, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for skin cancer of the lip 
and scalp is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


